


Exhibit 10(a)

AGREEMENT

        AGREEMENT dated as of October 28, 2004 among Viacom Inc., a Delaware
corporation (the "Company"), NAIRI, Inc., a Delaware corporation ("NAIRI"), and
National Amusements, Inc., a Maryland corporation ("NAI" and, together with
NAIRI and the direct and indirect wholly owned subsidiaries of NAIRI and NAI,
"Seller").

W I T N E S S E T H:

        WHEREAS, the Company is authorized to purchase from time to time its
Class A Shares (as defined below) and Class B Shares (as defined below) pursuant
to its stock repurchase program; and

        WHEREAS, NAIRI is the owner of 104,334,828 Class B Shares of the Company
and owns Shares (as defined below) representing approximately 11.60% of the
outstanding Shares of the Company as of the date hereof; and

        WHEREAS, NAI owns 100% of the outstanding shares of common stock of
NAIRI; and

        WHEREAS, Sumner M. Redstone, Chairman and Chief Executive Officer of the
Company, is the controlling stockholder and Chairman and Chief Executive Officer
of NAI; and

        WHEREAS in consideration of the above recitals and of the mutual
agreements and covenants contained in this Agreement, the Company, NAIRI and NAI
intending to be bound legally, each agree as follows:

ARTICLE 1

Definitions

        Section 1.1. Definitions. (a) The following terms, as used herein, have
the following meanings:

        "Blockbuster Transaction" means the transaction relating to the offer to
the stockholders of the Company for the exchange, on a tax-free basis, of some
or all of their Shares for shares of Blockbuster Inc. common stock held by the
Company, the completion of which was announced by the Company on October 13,
2004.

        "Business Day" means (a) for purposes of determining the date of a
Closing, Delayed Closing, Closing Notice or Delayed Closing Notice, a day on
which banks are not required or

--------------------------------------------------------------------------------



authorized by law to close in New York City and (b) for all other purposes under
this Agreement, a day on which the New York Stock Exchange is open for trading.

        "Class A Shares" means shares of the Class A common stock of the
Company.

        "Class B Shares" means shares of the Class B common stock of the
Company.

        "Daily LIBOR Carry Amount" means, for each day, an amount determined at
the end of each period equal to the product of (a) the cumulative month-to-date
Implied Daily Settlement Proceeds and (b) LIBOR divided by 360; provided that if
such day is not a Business Day, the Daily LIBOR Carry Amount for such day shall
be equal to the product of (a) the cumulative month-to-date Implied Daily
Settlement Proceeds through the most recent Business Day of such Applicable
Month and (b) LIBOR in effect as of the most recent Business Day divided by 360;
and provided, further, that for any day after the last Business Day of such
Applicable Month and prior to the date of Closing with respect to such
Applicable Month, the Daily LIBOR Carry Amount for such day shall be equal to
the product of (a) the cumulative month-to-date Implied Daily Settlement
Proceeds as of the most recent Business Day and (b) LIBOR in effect as of the
last Business Day of the Applicable Month divided by 360.

        "Dividend Adjusted VWAP" means, with respect to any day of an Applicable
Month which precedes an established Ex-Dividend Date that occurs prior to the
Closing for such Applicable Month, the adjusted volume-weighted average price of
the Acquired Shares for such day calculated as the sum of (a) the VWAP for such
day minus (b) the amount of the dividend per Class B Share which has been
declared in respect of the Acquired Shares.

        "Ex-Dividend Date" means the date that is two trading days prior to the
record date which has been established in connection with the declaration of a
dividend in respect of the Acquired Shares or such other date as may be
established with respect to the Acquired Shares as an "ex-dividend" date by the
New York Stock Exchange or by the parties hereto.

        "Implied Daily Acquired Shares" means, for each Business Day, the number
of Acquired Shares for such Applicable Month which were attributable to such
day's trading as determined by reference to the number of Shares purchased by
the Company pursuant to the Program (other than Acquired Shares) on such
Business Day as a percent of the Company's total purchases pursuant to the
Program (other than Acquired Shares) during the Applicable Month measured after
the close of trading on the last Business Day of such Applicable Month and prior
to the delivery of the Closing Notice relating to the Closing for such
Applicable Month.

        "Implied Daily Settlement Proceeds" means, for each Business Day, the
product of (a) the number of Implied Daily Acquired Shares which were deemed to
have been acquired on the day that was three trading days prior to such Business
Day and (b) the VWAP or Dividend Adjusted VWAP, as applicable, for such prior
day.

2

--------------------------------------------------------------------------------



        "LIBOR" means, for any Business Day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in U.S. dollars at 11:00 A.M. (London time) on that day for a term of one week
(provided that, if for any reason such rate is not available, the term "LIBOR"
shall mean, for any period, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) on that day for a term of one week; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates).

        "LIBOR Carry Amount" means, for any period, an amount determined at the
end of each period that is the sum of all Daily LIBOR Carry Amounts for such
period.

        "Lien" means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest or other encumbrance of any kind in respect of
such property or asset.

        "NAI Senior Credit Agreements" means the credit facilities and note
purchase agreements of NAI and National Amusements, Ltd. in existence as of the
date of this Agreement.

        "Person" means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

        "Program" means the share repurchase program approved on October 27,
2004 authorizing the Company to purchase from time to time Shares up to a
maximum aggregate amount (including existing authority) of $8 billion.

        "Seller Ownership Percentage" means Seller's ownership of Shares,
expressed as a percentage, as measured prior to the opening of trading on the
first Business Day of each Applicable Month adjusted on a pro forma basis for
the Acquired Shares to be settled with respect to the prior Applicable Month
that have not yet been reflected in Seller's ownership of Shares and the
Company's outstanding Shares; provided that if Seller has sold Shares other than
to the Company pursuant to the Agreement, then the Seller Ownership Percentage
as measured prior to the opening of trading on the first Business Day of such
Applicable Month shall be adjusted on a pro forma basis to reflect (i) the
Acquired Shares to be settled with respect to the prior Applicable Month that
have not yet been reflected in Seller's ownership of Shares and the Company's
outstanding Shares and (ii) the Shares sold by Seller other than to the Company
pursuant to the Agreement; and provided, further, that in the event that the
number of outstanding Shares of the Company has changed more than 5% in any
Applicable Month as measured on the first Business Day of the Applicable Month
and the last Business Day of the Applicable Month (excluding the effect of any
Shares purchased by the Company in the open market pursuant to the Program
during such Applicable Month, but including the

3

--------------------------------------------------------------------------------



Acquired Shares purchased from Seller during such Applicable Month in respect of
any prior month's activity), then the Seller Ownership Percentage in effect from
the day on which the number of outstanding Shares of the Company during any
Applicable Month changed more than 5% (measured month-to-date on a cumulative
basis as compared to the first Business Day of any Applicable Month) until the
end of the Applicable Month shall be adjusted on a pro forma basis to reflect
(i) the Acquired Shares to be settled with respect to the prior Applicable Month
that have not yet been reflected in Seller's ownership of Shares and the
Company's outstanding Shares and (ii) the Shares issued or redeemed by the
Company in transactions other than pursuant to the Agreement which accounted for
such 5% change.

        "Shares" means the Class A Shares and the Class B Shares.

        "Volume-Weighted Average Price" means, for any period, the average price
of the Class B Shares calculated as (a) the sum of the VWAP Volume Amount for
all of the trading days on which the Company purchased Shares pursuant to the
Program within such period divided by (b) the total VWAP Volume of all Class B
Shares traded for days on which the Company purchased Shares pursuant to the
Program within such period; provided that if the Agreement has been terminated
in accordance with Section 7.1, the Volume-Weighted Average Price for any
Closing thereafter shall be calculated only through the day immediately prior to
the termination date of the Agreement.

        "VWAP" means, for any day, the volume-weighted average price of the
Class B Shares as reported for such day on Bloomberg Terminal "VIA/B Equity AQR
SEC GO".

        "VWAP Volume" means, for any day, the volume of the Class B Shares
traded for such day as reported for such day on Bloomberg Terminal "VIA/B Equity
AQR SEC GO".

        "VWAP Volume Amount" means, for any day, the product of (a) the VWAP
multiplied by (b) the VWAP Volume; provided that with respect to any day of an
Applicable Month which precedes an established Ex-Dividend Date that occurs
prior to the Closing for such Applicable Month, the VWAP Volume Amount shall be
calculated as the product of (a) the Dividend Adjusted VWAP multiplied by
(b) the VWAP Volume.

        (b)    For purposes of the definitions of "Implied Daily Acquired
Shares", "Seller Ownership Percentage" and "Volume-Weighted Average Price",
Shares purchased by the Company pursuant to the Program shall be deemed to have
been purchased on the trade date with respect to such Shares and not the day on
which such trade settles.

        (c)    Each of the following terms is defined in the Section set forth
opposite such term:

Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Acquired Shares   2.1 Applicable Month   2.1

4

--------------------------------------------------------------------------------



Term


--------------------------------------------------------------------------------

  Section

--------------------------------------------------------------------------------

Closing   2.3 Closing Notice   2.3 Delayed Closing   2.4 Delayed Closing Notice
  2.4 Governmental Authority   3.3 IRS Closing Condition   6.2 Purchase Price  
2.2

ARTICLE 2

Purchase and Sale

        Section 2.1. Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, NAIRI and NAI agree to sell, transfer, assign and
deliver to the Company, or to cause Seller to sell, transfer, assign and deliver
to the Company, and the Company agrees to purchase from Seller, with respect to
each calendar month in which the Company purchases Shares pursuant to the
Program (the "Applicable Month"), a number of Class B Shares at each Closing
calculated in accordance with Annex A hereto such that the Seller Ownership
Percentage shall not increase as a result of purchases made pursuant to the
Program (the Class B Shares acquired from Seller, the "Acquired Shares"). With
respect to the calendar month October 2004, the first Business Day of the
Applicable Month will be deemed to be October 28, 2004. In the event that the
Agreement is terminated pursuant to Section 7.1, the day immediately prior to
the termination date will be deemed to be the last day of the Applicable Month
in which the termination date occurs.

        Section 2.2. Purchase Price. The aggregate purchase price for the
Acquired Shares at each Closing (the "Purchase Price") shall be equal to the
product of (i) the aggregate number of Acquired Shares to be purchased at such
Closing multiplied by (ii) the Volume-Weighted Average Price of the Acquired
Shares for the Applicable Month. An interest factor shall be applied to the
Purchase Price for the Acquired Shares equal to the Libor Carry Amount. The
Purchase Price shall also include an adjustment to the Volume-Weighted Average
Price of the Acquired Shares, if necessary, to take into account the effect of
any dividends or similar distributions relating to the Acquired Shares to be
settled for the Applicable Month. The Purchase Price and the LIBOR Carry Amount
shall be paid as provided in Section 2.3.

        Section 2.3. Closing. Within five Business Days after the end of each
Applicable Month, the Company shall deliver to NAIRI and NAI a notice (each, a
"Closing Notice") setting forth the (i) the date of Closing, (ii) number of
Acquired Shares to be purchased by the Company from Seller pursuant to
Section 2.1, (iii) a calculation of the Purchase Price and (iv) the LIBOR Carry
Amount. Subject to the satisfaction or waiver by the Company of the

5

--------------------------------------------------------------------------------



conditions set forth in Article 6, each closing of the purchase and sale of the
Acquired Shares hereunder shall take place on the date set forth in the Closing
Notice, which in any event shall be no later than the seventh Business Day after
the end of each month (each, a "Closing") at the offices of the Company located
at 1515 Broadway, New York, New York 10036, at 12:00 NOON, New York City time,
or as soon as possible thereafter; provided that no Closing shall occur until
the IRS Closing Condition described in Section 6.2(c) has been satisfied or
waived by the Company; and provided, further, that with respect to the Closing
relating to the Applicable Month of October 2004, the date of Closing shall
occur no later than the twelfth Business Day of November 2004 and the Closing
Notice with respect to such Closing shall be delivered by the Company to NAIRI
and NAI at least two Business Days prior to the date of such Closing and no
later than the tenth Business Day of November 2004.

At each Closing:

        (a)    The Company shall deliver to Seller the Purchase Price and LIBOR
Carry Amount by check or by cash payable by wire transfer or other immediately
available funds; and

        (b)    NAIRI and NAI shall, or shall cause Seller to, deliver to the
Company certificates for the Acquired Shares duly endorsed or accompanied by
stock powers duly endorsed in blank, with any required transfer stamps affixed
thereto; provided, if the Acquired Shares are not held by Seller in certificated
form, NAIRI and NAI shall, or shall cause Seller to, arrange to the Company's
satisfaction to transfer such shares in electronic form to a brokerage account
designated in writing by the Company.

        Section 2.4. Delayed Closing. In the event that any Closing has been
delayed pending satisfaction of the IRS Closing Condition set forth under
Section 6.2(c) hereof, then such Closing shall take place on the day that is
five Business Days following the satisfaction of such IRS Closing Condition (the
"Delayed Closing"). The Company shall deliver to NAIRI and NAI a Closing Notice
(the "Delayed Closing Notice") no later than two Business Days prior to the
Delayed Closing setting forth (i) the date of the Delayed Closing, (ii) the
number of Acquired Shares to be purchased by the Company from Seller at the
Delayed Closing for each prior Applicable Month for which a Closing had been
delayed, (iii) a calculation of the Purchase Price and (iv) the LIBOR Carry
Amount. The Delayed Closing shall take place at the offices of the Company
located at 1515 Broadway, New York, New York 10036, at 12:00 NOON, New York City
time, or as soon as possible thereafter. At the Delayed Closing, the delivery of
the Acquired Shares to the Company and the payment of the Purchase Price and
LIBOR Carry Amount for such Acquired Shares to the Seller shall be made in
respect of each prior Applicable Month for which a Closing had been delayed in
the manner provided in Section 2.3.

6

--------------------------------------------------------------------------------



ARTICLE 3

Representations and Warranties of NAIRI and NAI

        Each of NAIRI and NAI represents and warrants to the Company with
respect to itself and with respect to each of its direct and indirect wholly
owned subsidiaries that is a Seller hereunder, as of the date hereof and as of
the date of each Closing that:

        Section 3.1. Corporate Existence and Power. Each of NAIRI, NAI and each
Seller hereunder (i) is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and (ii) has all powers, corporate or otherwise, and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted, except with respect to (ii), where
the failure to have such powers, governmental licenses, authorizations, permits,
consents or approvals would not adversely affect the ability of NAIRI, NAI or
any Seller to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby.

        Section 3.2. Corporate Authorization. The execution and delivery by
NAIRI and NAI, and the performance by NAIRI, NAI and each Seller, of this
Agreement and the consummation of the transactions contemplated hereby are
within the powers, corporate or otherwise, of NAIRI, NAI and each Seller and
have been duly authorized by all necessary action on the part of NAIRI, NAI and
each Seller. This Agreement constitutes a valid and binding agreement of NAIRI
and NAI enforceable against each of NAIRI and NAI in accordance with its terms.

        Section 3.3. Governmental Authorization. The execution and delivery by
NAIRI and NAI, and the performance by NAIRI, NAI and each Seller of this
Agreement and the consummation of the transactions contemplated hereby require
no prior action by or in respect of, or prior filing with, any governmental
organization, whether state or federal ("Governmental Authority").

        Section 3.4. Noncontravention. The execution and delivery by NAIRI and
NAI, and the performance by NAIRI, NAI and each Seller of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(i) violate the organization documents of NAIRI, NAI or any Seller,
(ii) assuming compliance with the matters referred to in Section 3.3, violate
any applicable law, rule, regulation, judgment, injunction, order or decree
(iii) require any consent or other action by any Person under, constitute a
default under, or give rise to any right of termination, cancellation or
acceleration of any right or obligation of NAIRI, NAI or any Seller under any
provision of any agreement or other instrument binding upon NAIRI, NAI or any
Seller, except with respect to (ii) and (iii), where such violation, consent,
action, default or right of termination, cancellation or acceleration would not
adversely affect the ability of NAIRI, NAI or any Seller to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

7

--------------------------------------------------------------------------------



        Section 3.5. Ownership of Shares. Seller is the beneficial owner of the
Acquired Shares, free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to sell or otherwise dispose
of the Acquired Shares), and will transfer and deliver to the Company at each
Closing valid title to the Acquired Shares to be sold at such Closing free and
clear of any Lien and any such limitation or restriction.

ARTICLE 4

Representations and Warranties of the Company

        The Company represents and warrants to NAIRI and NAI as of the date
hereof and as of each Closing date that:

        Section 4.1. Corporate Existence and Power. The Company (i) is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware and (ii) has all corporate powers and all material governmental
licenses, authorizations, permits, consents and approvals required to carry on
its business as now conducted, except with respect to (ii), where the failure to
have such corporate powers, governmental licenses, authorizations, permits,
consents or approvals would not adversely affect the ability of the Company to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby.

        Section 4.2. Corporate Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action on the part of
the Company. This Agreement constitutes a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms.

        Section 4.3. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby require no prior action by or in respect of, or
prior filing with, any Governmental Authority.

        Section 4.4. Noncontravention. The execution, delivery and performance
by the Company of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws of the Company, (ii) assuming compliance with the
matters referred to in Section 4.3, violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of the Company under any provision of any agreement or other
instrument binding upon the Company, except with respect to (ii) and (iii),
where such violation, consent, action, default or right of termination,
cancellation or

8

--------------------------------------------------------------------------------



acceleration would not adversely affect the ability of the Company to perform
its obligations under this Agreement or to consummate the transactions
contemplated hereby.

ARTICLE 5

Covenants of the Company, NAIRI and NAI

        The Company, NAIRI and NAI agree that:

        Section 5.1. Reasonable Commercial Efforts; Further Assurances. Subject
to the terms and conditions of this Agreement, the Company, NAIRI and NAI will
use their reasonable commercial efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary or desirable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement. NAIRI and NAI will cause each Seller hereunder to fulfill its
obligations under this Agreement.

        Section 5.2. Restrictions on NAIRI and NAI. Until termination of this
Agreement pursuant to Section 7.1, each of NAIRI and NAI agrees not to purchase,
and to cause each other Seller not to purchase, Shares without the consent of
the Audit Committee of the Company and not to sell, transfer, assign or deliver,
and to cause each other Seller not to sell, transfer, assign or deliver, Shares
other than to the Company pursuant to this Agreement; provided that Seller may
sell such Shares as are required pursuant to the terms of the NAI Senior Credit
Agreements so long as NAIRI and NAI provide the Company with prior written
notice on each occasion of Seller's intention to sell such Shares; and provided,
further, that each of NAIRI, NAI and their direct and indirect wholly owned
subsidiaries may transfer Shares between and among each other entity that is a
Seller.

ARTICLE 6

Conditions To Closing

        Section 6.1. Conditions to Obligations of the Company, NAIRI and NAI.
The obligations of the Company, NAIRI and NAI to consummate each Closing is
subject to the satisfaction of the following conditions:

(a)No provision of any applicable law or regulation and no judgment, injunction,
order or decree shall prohibit the consummation of any Closing.

(b)All actions by or in respect of or filings with any governmental body,
agency, official or authority required to permit the consummation of each
Closing shall have been taken, made or obtained.

9

--------------------------------------------------------------------------------





        Section 6.2. Conditions to Obligations of the Company. The obligation of
the Company to consummate each Closing is subject to the satisfaction (or waiver
by the Company) of the following conditions:

(a)Each of NAIRI and NAI shall have performed in all material respects all of
its respective obligations hereunder required to be performed by it on or prior
to such Closing date.

(b)The representations and warranties of each of NAIRI, NAI and each Seller
hereunder contained in this Agreement shall be true in all material respects at
and as of such Closing date as if made at and as of such date.

(c)The Company shall have received confirmation from the Internal Revenue
Service satisfactory to the Company that the purchase and/or sale of the Class B
Shares pursuant to the terms of this Agreement will not adversely affect the
Internal Revenue Service ruling on the Blockbuster Transaction (the "IRS Closing
Condition").

        With respect to Section 6.2(c) above, a waiver of the IRS Closing
Condition by the Company with respect to any Closing shall be deemed to be a
waiver of such condition for all future Closings unless and until the Company
shall notify NAIRI and NAI that it has become aware of new or additional
information that would indicate, in the Company's reasonable determination, that
the purchase and/or sale of the Class B Shares pursuant to the terms of this
Agreement could adversely affect the Internal Revenue Service ruling on the
Blockbuster Transaction. In the event that the Company has waived the IRS
Closing Condition at anytime under this Agreement and thereafter becomes aware
of new or additional information of the type described in the preceding
sentence, the Company agrees to promptly notify NAIRI and NAI of such
development.

        Section 6.3. Conditions to Obligation of NAIRI and NAI. The obligation
of NAIRI and NAI to consummate each Closing is subject to the satisfaction (or
waiver by NAIRI and NAI) of the following conditions:

(a)The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to such Closing
date.

(b)The representations and warranties of the Company contained in this Agreement
shall be true in all material respects at and as of such Closing date as if made
at and as of such date.

10

--------------------------------------------------------------------------------





ARTICLE 7

Termination

        Section 7.1. Termination. This Agreement shall terminate:

(a)pursuant to the joint written agreement of the Company, NAIRI and NAI; or

(b)45 days after notice by NAIRI and NAI, on the one hand, or the Company, on
the other hand; or

(c)pursuant to written notice by the Company if NAIRI and NAI have delivered a
notice to the Company stating Seller's intention to sell Shares pursuant to the
terms of the NAI Senior Credit Agreements; or

(d)pursuant to written notice by the Company, if a breach of or failure to
perform any representation, warranty, covenant or agreement on the part of NAIRI
or NAI set forth in this Agreement shall have occurred that would cause any of
the conditions set forth in Sections 6.2(a) and 6.2(b) not to be satisfied, and
any such condition is incapable of being satisfied by the next Closing date; or

(e)pursuant to written notice by NAIRI and NAI, if a breach of or failure to
perform any representation, warranty, covenant or agreement on the part of the
Company set forth in this Agreement shall have occurred that would cause any of
the conditions set forth in Sections 6.3(a) and 6.3(b) not to be satisfied, and
any such condition is incapable of being satisfied by the next Closing date; or

(f)pursuant to written notice by NAIRI and NAI, on the one hand, or the Company,
on the other hand, if there shall be any law or regulation that makes
consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if consummation of the transactions contemplated hereby would
violate any nonappealable final order, decree or judgment of any court or
governmental body having competent jurisdiction; or

(g)at the termination or completion of the Program; or

(h)upon the two month anniversary of the execution of this Agreement in the
event that the IRS Closing Condition shall not have been satisfied or waived by
such date;

        provided that with respect to (a), (b) and (c) above, such termination
shall not affect the settlement of Acquired Shares in respect of any trading
activity which has occurred during any period prior to the effective date of the
termination of this Agreement.

11

--------------------------------------------------------------------------------



        The party desiring to terminate this Agreement pursuant to clauses (b),
(c), (d), (e) or (f) above shall give written notice of such termination to the
other party.

ARTICLE 8

Miscellaneous

        Section 8.1. Survival. The covenants, agreements, representations and
warranties of the parties hereto contained in this Agreement or in any
certificate or other writing delivered pursuant hereto shall not survive the
termination of this Agreement other than with respect to a Closing for Acquired
Shares which follows a termination of the Agreement pursuant to Sections 7.1(a),
(b) or (c); provided that the covenants, agreements, representations and
warranties contained in Articles 3, 4 and 8 shall survive indefinitely;
provided, further, that nothing shall relieve any party for liability at any
time with respect to any breach occurring prior to the termination of this
Agreement.

        Section 8.2. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given,

        if to the Company, to:

                        Viacom Inc.
                        1515 Broadway
                        New York, NY 10036
                        Fax: (212) 258-6099
                        Attn: General Counsel


        if to NAIRI or NAI, to:

                        National Amusements, Inc.
                        200 Elm Street
                        Dedham, MA 02026
                        Fax: (781) 461-1412
                        Attn: Vice President, Finance

        All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to
5:00 P.M. in the place of receipt (as evidenced by confirmation of facsimile or
other appropriate transmission receipt) and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt.

12

--------------------------------------------------------------------------------



        Section 8.3. Amendments and Waivers. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
The failure or delay by any party in exercising any right, power or privilege
hereunder shall not operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

        Section 8.4. Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such cost or expense.

        Section 8.5. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.

        Section 8.6. Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York (without regard to
principles of conflicts of laws).

        Section 8.7 Jurisdiction. The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in a state or federal court located in New
York City, so long as one of such courts shall have subject matter jurisdiction
over such suit, action or proceeding, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 8.2 shall be deemed effective service of process on such
party.

        Section 8.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

        Section 8.9 Counterparts; Third Party Beneficiaries. This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall

13

--------------------------------------------------------------------------------



become effective when each party hereto shall have received a counterpart hereof
signed by the other party hereto. No provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

        Section 8.10. Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

        Section 8.11. Captions. The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    VIACOM INC.
 
 
By:
 
/s/  MICHAEL D. FRICKLAS              

--------------------------------------------------------------------------------

        Name:
Title:   Michael D. Fricklas
Executive Vice President, General Counsel and Secretary
 
 
NAIRI, INC.
 
 
By:
 
/s/  RICHARD J. SHERMAN      

--------------------------------------------------------------------------------

        Name:
Title:   Richard J. Sherman
Vice President
 
 
NATIONAL AMUSEMENTS, INC.
 
 
By:
 
/s/  JEROME MAGNER      

--------------------------------------------------------------------------------

        Name:
Title:   Jerome Magner
Vice President

15

--------------------------------------------------------------------------------



ANNEX A
ACQUIRED SHARES CALCULATION

        The number of Acquired Shares to be purchased from Seller at each
Closing shall be equal to:

        (a) the quotient of (1) the Seller Ownership Percentage divided by
(2) [1 minus the Seller Ownership Percentage]

multiplied by

        (b) the number of Shares purchased by the Company pursuant to the
Program during the Applicable Month (excluding any Acquired Shares) measured
from the first Business Day of the Applicable Month through and including the
last Business Day of the Applicable Month;

        provided that such amount of Acquired Shares shall be rounded to the
nearest whole Acquired Share; and provided, further, that if such amount is less
than 100 Acquired Shares, then the number of Acquired Shares to be purchased
from Seller at such Closing shall be zero.

        For purposes of the Acquired Shares calculation, Shares purchased by the
Company pursuant to the Program shall be deemed to have been purchased on the
trade date with respect to such Shares and not the day on which such trade
settles.

A-1

--------------------------------------------------------------------------------


